Citation Nr: 0921261	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left wrist injury beginning April 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the RO in Columbia, South 
Carolina.

The Veteran was scheduled for a Board at the RO on July 21, 
2005, but failed to appear without explanation.  He has not 
requested that the hearing be rescheduled.  Accordingly, his 
request for a Board hearing is considered withdrawn.

When this case was most recently before the Board in April 
2007, it was remanded for further evidentiary development.  
It has since returned to the Board for further appellate 
action.  While the case was in remand status, the rating for 
the Veteran's left wrist disability was increased to 30 
percent, effective April 1, 2003.  This increase did not 
satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's left wrist disability is manifested by 
favorable ankylsosis at zero degrees and no functional range 
of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of a left wrist injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5214 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in April 2003 and May 2007.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the May 2007 letter was mailed after the initial 
adjudication of the claim, the Board finds that the Veteran 
has not been prejudiced by the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in February 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's wrist disability is presently evaluated under 
Diagnostic Code 5214, which provides that a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
minor wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  A 30 percent evaluation is assigned for 
ankylosis of the minor wrist in any other position, except 
favorable.  A 20 percent evaluation is assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left wrist disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was initially granted service connection for a 
left wrist disability in a November 1988 rating decision.  
The disability was assigned a 20 percent evaluation under 
Diagnostic Code 5214.  In a June 1989 rating decision, the 
Veteran was granted temporary total evaluation based upon 
left wrist surgery and the need for convalescence from March 
27, 1989, through June 1989; a 20 percent disability rating 
was assigned from July 1, 1989.  The Veteran filed the 
instant claim for an increased rating for the disability as 
well as for a total temporary evaluation in February 2003.  
The total temporary evaluation based on left wrist surgery 
and the need for convalescence was granted in an April 2003 
rating decision, effective December 18, 2002, through March 
2003.  A 20 percent evaluation was assigned from April 1, 
2003.  As noted above, the February 2009 AMC decision 
increased the rating to 30 percent, effective April 1, 2003.

Private medical records from Dr. Glenn of the Coastal 
Orthopedic Sports Medicine Clinic and the Emerald Coast 
Surgery Center indicate that the Veteran underwent a left 
wrist fusion with iliac crest bone graft, synthes plate and 
screws in December 2002.  A post-surgical report from Dr. 
Glenn indicates that the Veteran would be unable to 
dorsiflex, palmar flex, radially deviate, or ulnarly deviate 
his left wrist as a result of the surgery.  A January 2003 
report notes a well-healed surgical scar over the iliac crest 
incision.  There was pain to palpation over the site where 
the muscles were reflected then re-sown over the iliac crest.

The Veteran was afforded a VA examination in December 2003 to 
determine the severity of his left wrist disability after the 
fusion surgery.  The examination revealed a 13 centimeter 
dorsal scar over the area of the surgery.  There was some 
hyperemia over this area with sympathetic overloads, 
consistent with reflex sympathetic dystrophy.  The Veteran 
showed no wrist motion at all, with complete ankylosis of the 
wrist joint.  There was pain upon palpation of the dorsum of 
the wrist.  The examiner assessed the Veteran's condition was 
surgical fusion of the left wrist, following avascular 
necrosis of the navicular, with decreased grip strength as 
well as decreased range of motion and signs of sympathetic 
overload secondary to chronic trauma to the hand.

The Veteran was afforded another VA examination in October 
2008.  The Veteran indicated that he is right hand-dominant, 
and described symptoms including immobility and pain with 
aches in the cold weather.  He also reported decreased grip 
strength and dysesthesia around the surgical site.  The 
Veteran reported no significant flare-ups, but upon gripping 
tightly he experienced a shooting pain through the dorsum of 
the hand that necessitated release.  He also said that he had 
not had physical therapy, injection therapy or medications 
for the left wrist.  

The examiner indicated that the Veteran was not able to 
continue in his usual occupation of maintenance due to his 
left wrist immobility.  The examiner noted that the Veteran 
was limited in his ability to grip well and lacked the 
dexterity to do mechanical-type tasks.  Since 2002 the 
Veteran had been employed as a truck driver.  

Upon examination, there were no palpable spasms, tenderness, 
atrophy, or hyperatrophy.  There was a smooth, flat, 
nontender linear 9 centimeter vertical scar without adherence 
to underlying tissue.  There was no tissue loss, keloids, or 
disfigurement.  The scar was described as well-healed and 
minimally visible.  Range of motion testing after three 
repetitions revealed that dorsiflexion, palmar flexion, 
radial deviation, and ulnar deviation were to zero degrees.  
Thus, the Veteran's wrist was fully ankylosed.  The examiner 
found no sign of discomfort or difficulty with range of 
motion testing, edema, effusion, deformity, fatigue, 
instability, tenderness, or weakness.  He indicated that 
additional limitation due to flare-ups could not be 
determined without resorting to mere speculation.  The 
examiner concluded by diagnosing the Veteran with wrist 
fusion secondary to lunate avascular necrosis and carpal 
collapse, with residual loss of motion.

In an addendum opinion in January 2009, the VA examiner 
indicated that the Veteran's left wrist was favorably 
ankylosed and fused at zero degrees, with no functional range 
of motion.  He also noted that the surgical scar over the 
area caused no disfigurement or functional limitation.

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for his left wrist disability.  In so finding, the 
Board notes that the Veteran is right handed and the October 
2008 examiner determined that the Veteran's left wrist is 
ankylosed at 0 degrees, a finding that warrants a 30 percent 
rating under Diagnostic Code 5214.  None of the evidence 
shows that the Veteran has been found to have unfavorable 
ankylosis of the wrist in palmar flexion or with ulnar or 
radial deviation.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are consistent with 
the schedular criteria.  The Board acknowledges that the 
evidence establishes that the Veteran's left wrist ability 
limits the type and amount of work he can perform.  However, 
the disability ratings assigned are recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left wrist injury beginning April 1, 2003, 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


